Citation Nr: 1135022	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, granting service connection for PTSD and assigning a disability evaluation of 50 percent.  Jurisdiction of this matter has since been transferred to the RO in Providence, Rhode Island.  This claim was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the Board's December 2008 decision and remanded the matter back to the Board for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 50 percent for his PTSD.  Regrettably, as outlined below, further evidentiary development is necessary before appellate review may proceed.  

The record demonstrates that the Veteran was afforded a VA examination for his PTSD in April 2004.  The VA examiner opined that he suffered from severe PTSD and severe alcohol dependence.  However, the examiner did not opine as to whether the Veteran's alcohol dependence was related to his PTSD.  According to the January 2011 Court decision, the Veteran must be afforded a new VA examination so that such an opinion may be obtained before appellate review can proceed.  

In addition to offering an opinion regarding the etiology of the Veteran's alcohol dependence, the examiner assigned to the Veteran's case should describe in detail all symptomatology associated with his PTSD.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 7 years since the Veteran's last examination.  

Finally, the most recent VA outpatient treatment record in the claims file from the Providence, Rhode Island VA Medical Center (VAMC) is from June 2005.  VA treatment records prepared since June 2005 should be obtained and incorporated into the claims file before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC in Providence, Rhode Island and obtain copies of all relevant treatment records prepared since June 2005.  All obtained records should be incorporated into the claims file.  

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should perform a complete psychiatric evaluation and describe in detail the nature and severity of all symptomatology associated with the Veteran's PTSD, including a discussion of his occupational and social impairment.  

The examiner must also determine whether the Veteran's alcohol dependence is related to his PTSD, or, if this condition is independent of his PTSD.  If it is determined that it is related to PTSD, all symptoms associated with alcohol dependence should be described.  In addition, the severity of these symptoms should also be reported.  A complete rationale must be provided for all opinions offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


